Per Curiam:
The record of the magistrate avers that the jurors were twelve substantial freeholders, and that the sheriff returned to him that he had summoned such. The record further shows that the said freeholders and magistrate found all the facts required by the statute, and that the former assessed the damages.
The apparent omission in the sheriff’s return is presumed to have been corrected by sufficient evidence to justify the averment of record.
Therq is no such irregularity in the substitution by the sheriff of another freeholder in the place of one who failed to appear as to invalidate the proceedings.
Judgment affirmed.